Exhibit 10

Appendix F

INGERSOLL-RAND COMPANY LIMITED

Amended and Restated
Incentive Stock Plan of 1998

Section 1. Purposes: The purposes of the Plan are (a) to provide additional
incentives for Key Employees, by authorizing the payment of bonus or incentive
compensation in shares of Common Stock and by encouraging Key Employees to
invest in shares of Common Stock, thereby furthering their identity of interest
with the interests of the Company’s members, increasing their stake in the
future growth and prosperity of the Company and stimulating and sustaining
constructive and imaginative thinking, and (b) to enable the Company, by
offering incentives comparable to other organizations with which it competes in
connection with the employment of senior level individuals, to induce the
employment of the most highly-qualified individuals and the continued employment
of Key Employees.

Section 2. Definitions: Unless otherwise required by the context, the following
terms, when used in the Plan, shall have the meanings set forth in this Section
2:

        Act: The Securities Exchange Act of 1934, as amended.

        Affiliate: Used to indicate a relationship with a specified person, a
person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such a specified
person.

        Associate: Used to indicate a relationship with a specified person, (a)
any corporation or organization (other than the Company or a majority-owned
Subsidiary of the Company) of which such specified person is an officer or
partner, or is, directly or indirectly, the beneficial owner of 10% or more of
any class of equity securities, (b) any trust or other estate in which such
specified person has a substantial beneficial interest or as to which such
specified person serves as trustee or in a similar capacity, (c) any relative or
spouse of such specified person, or any relative of such spouse who has the same
home as such specified person, or who is a director or officer of the Company or
any of its parents or subsidiaries, and (d) any person who is a director,
officer or partner of such specified person or of any corporation (other than
the Company or any wholly-owned Subsidiary), partnership or other entity which
is an Affiliate of such specified person.

        Beneficial Owner: As such term is defined by Rule 13d-3 under the Act
(or any successor provision at the time in effect); provided, however, that any
individual, corporation, partnership, group, association or other person or
entity which has the right to acquire any of the Company’s outstanding
securities entitled to vote generally in the election of directors at any time
in the future, whether such right is contingent or absolute, pursuant to any
agreement, arrangement or understanding or upon exercise of conversion rights,
warrants or options, or otherwise, shall be deemed the Beneficial Owner of such
securities.

        Board of Directors or Board: The Board of Directors of the Company.

        Change in Control of the Company: The occurrence of either of the
following:

        (a)     any individual, corporation, partnership, group, association or
other person or entity, together with
                 its Affiliates and Associates (other than a trustee or other
fiduciary holding securities under an
                 employee benefit plan of the Company or any of its
Subsidiaries), is or becomes the Beneficial
                 Owner of securities of the Company representing 20% or more of
the combined voting power of
                 the Company’s then outstanding securities entitled to vote
generally in the election of directors,
                 unless a majority of the Continuing Directors determines in
their sole discretion that, for purposes of
                 the Plan, a Change in Control of the Company has not occurred;
or

        (b)     the Continuing Directors shall at any time fail to constitute a
majority of the members of the Board
                 of Directors.

Notwithstanding any other provision of this Section or any other Section of the
Plan to the contrary, none of the transactions contemplated by the Merger
Agreement which are undertaken by (i) Ingersoll-Rand Company or its Affiliates
prior to or as of the Effective Time or (ii) Ingersoll-Rand Company Limited or
its Affiliates on or after the Effective Time shall trigger, constitute or be
deemed a Change in Control of the Company.

        Code: The Internal Revenue Code of 1986, as amended from time to time.

        Committee: Such committee or committees as shall be appointed by the
Board of Directors to administer the Plan pursuant to the provisions of Section
12.

        Common Stock: The Class A common shares of the Company, par value $1.00
per share, or such other class of shares or other securities as may be
applicable pursuant to the provisions of paragraph (a) of Section 10.

        Common Stock Equivalents: Such of the rights and benefits of the actual
owner of shares of Common Stock as the Committee may determine, including the
right to receive dividends and the right to receive the amount of appreciation
in value, if any, on such shares of Common Stock from the date the grant of such
Common Stock Equivalents becomes effective until they become payable to the
holder.

        Company: Ingersoll-Rand Company Limited, a Bermuda company.

        Continuing Director: A director who either was a member of the Board on
January 1, 2002, or who became a member of the Board subsequent to such date and
whose election, or nomination for election by the Company’s shareholders, was
Duly Approved by the Continuing Directors at the time of such nomination or
election, either by a specific vote or by approval of the proxy statement issued
by the Company on behalf of the Board in which such person is named as a nominee
for director, provided, however, that no individual shall be considered a
Continuing Director if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Act) or other actual or threatened solicitation of proxies
or consents other than by or on behalf of the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest.

        Disability: Such term as defmed under the pension, retirement or
appropriate benefit plan or plans of the Company or a Subsidiary applicable to
the Key Employee.

        Dividend Equivalents: A right to receive immediately or on a deferred
basis, whether or not subject to forfeiture, an amount equivalent to all or part
of dividends paid or payable on a share of Common Stock subject to a Stock
Incentive.

        Duly Approved by the Continuing Directors: An action approved by the
vote of at least a majority of the Continuing Directors then on the Board,
except, if the votes of such Continuing Directors in favor of such action would
be insufficient to constitute an act of the Board if a vote by all of its
members were to have been taken, then such term shall mean an action approved by
the unanimous vote of the Continuing Directors then on the Board so long as
there are at least three Continuing Directors on the Board at the time of such
unanimous vote.

        Effective Time: The Effective Time as such term is defined in the Merger
Agreement.

        Fair Market Value: As applied to any date, the mean between the high and
low sales prices of a share of Common Stock on such date in New York Stock
Exchange Composite Transactions, as reported in The Wall Street Journal or
another newspaper of general circulation, or, if no such sales were made on such
date, on the next preceding date on which there were such sales so reported. If
the Common Stock is not listed or admitted to trading on The New York Stock
Exchange, the Fair Market Value of the Common Stock shall be the closing sales
price of one share of Common Stock on the principal national securities exchange
on which the Common Stock is listed or admitted to trading, or, if the Common
Stock is not listed or admitted to trading on any national securities exchange,
the last quoted sales price, or if not so quoted, the average of the high bid
and low asked prices in the over-the-counter market of the Common Stock, as
reported by the National Association of Securities Dealers Inc. Automated
Quotations system or such other system then in use, or, if on any such date the
Common Stock is not quoted by any such organization, the average of the closing
bid and asked prices of the Common Stock as furnished by a professional market
maker making a market in the Common Stock selected by the Board. If on any such
date no market maker is making a market in the Common Stock, the Fair Market
Value shall be determined in good faith by the Continuing Directors.

        Incentive Compensation: Bonuses, extra and other compensation payable in
addition to a salary or other base amount, whether contingent or not, whether
discretionary or required to be paid pursuant to an agreement, resolution,
arrangement, plan or practice and whether payable currently or on a deferred
basis, in cash, Common Stock or other property, awarded by the Company or a
Subsidiary.

        Key Employee: An employee of the Company or a Subsidiary, including an
officer or director who is an employee, who in the opinion of the Committee can
contribute significantly to the growth and successful operations of the Company
or such Subsidiary. The granting of a Stock Incentive to an employee pursuant to
the Plan shall be deemed a determination that such employee is a Key Employee.

        Outside Director: A member of the Board who is not an officer or
employee of the Company, a Subsidiary or an Affiliate.

        Merger Agreement: That certain Agreement and Plan of Merger among
Ingersoll-Rand Company, Ingersoll-Rand Company Limited, and IR Merger
Corporation dated as of October 31, 2001, pursuant to which Ingersoll-Rand
Company became an indirect wholly-owned subsidiary of Ingersoll-Rand Company
Limited.

        Option: An option to purchase a share of Common Stock.

        Plan: The Incentive Stock Plan of 1998 herein set forth as the same may
from time to time be amended.

        Retirement: The termination of employment with the Company and its
subsidiaries at or after the individual in question has attained age 55 and
served as such an employee for at least five years.

        Stock Appreciation Right: A right to receive a number of shares of
Common Stock, or, with the approval of the Committee, cash, in either event
based on the increase in the Fair Market Value of the number of shares of Common
Stock subject to such right, as set forth in Section 7.

        Stock Award: An issuance or transfer of shares of Common Stock at the
time a Stock Incentive is granted or as soon thereafter as practicable, or an
undertaking to issue or transfer such shares in the future. As provided in
Section 5, Stock Awards may be designated as Employment Stock Awards or
Performance Stock Awards.

        Stock Incentive: A Stock Incentive granted under the Plan in one of the
forms provided for in Section 3.

        Subsidiary: A corporation or other form of business association of which
shares (or other ownership interests) having 50% or more of the voting power are
owned or controlled, directly or indirectly, by the Company.

Section 3. Grants of Stock Incentives:

        (a) Subject to the provisions of the Plan, the Committee may at any
time, and from time to time, grant Stock Incentives to, and only to, Key
Employees.

        (b) Stock Incentives may be granted in the following forms:

                (i) a Stock Award, in accordance with Section 5, or

                (ii) an Option, in accordance with Section 6, or

                (iii) a Stock Appreciation Right, in accordance with Section 7,
or

                (iv) any combination of the foregoing.

Section 4. Stock Subject to the Plan:

        (a) Subject to the provisions of paragraph (b) of this Section 4 and of
paragraph (a) of Section 10, the aggregate number of shares of Common Stock
which may be issued or transferred pursuant to Stock Incentives granted under
the Plan shall not exceed 30,000,000 shares of Common Stock. Of the total
available Stock Incentives not more than 20% shall be in the form of Stock
Awards. No Key Employee shall be granted in the aggregate Stock Incentives
(excluding Stock Awards) relating to more than 15% of the aggregate number of
shares of Common Stock issuable or transferable under the Plan.

        (b) If any shares of Common Stock subject to a Stock Incentive shall not
be issued or transferred and shall cease to be issuable or transferable because
of the termination, in whole or in part, of such Stock Incentive, or, subject to
the provisions of paragraph (j) of Section 6 and paragraph (d) of Section 7, for
any other reason, or if any such shares shall, after issuance or transfer, be
reacquired by the Company or a Subsidiary because of an employee’s failure to
comply with the terms and conditions of a Stock Incentive, the shares not so
issued or transferred, or the shares so reacquired by the Company or a
Subsidiary, shall no longer be charged against the limitation provided for in
paragraph (a) of this Section 4 and may again be made subject to Stock
Incentives.

Section 5. Stock Awards: Stock Incentives in the form of Stock Awards shall be
subject to the following provisions:

        (a) A Stock Award shall be granted only (i) in payment of Incentive
Compensation that has been earned or (ii) as Incentive Compensation to be
earned.

        (b) Shares of Common Stock subject to a Stock Award may be issued or
transferred to a Key Employee at the time the Stock Award is granted, or at any
time subsequent thereto, or in installments from time to time, as the Committee
shall determine. In the event that any such issuance or transfer shall not be
made to the Key Employee at the time the Stock Award is granted, the Committee
may provide for the payment or crediting to such Key Employee of Dividend
Equivalents. Any amount payable in shares of Common Stock under the terms of a
Stock Award may, in the discretion of the Committee, be paid in cash on each
date on which delivery of shares would otherwise have been made, in an amount
equal to the Fair Market Value on such date of the shares which would otherwise
have been delivered.

        (c) A Stock Award shall contain such terms and conditions as the
Committee shall determine with respect to payment or forfeiture of all or any
part of the Stock Award upon termination of employment or the occurrence of
other circumstances.

        (d) A Stock Award shall be subject to such other terms and conditions,
including, without limitation, restriction on sale or other disposition of the
Stock Award or of the shares issued or transferred pursuant to such Stock Award,
as the Committee shall determine; provided, however, that upon the issuance or
transfer of shares pursuant to a Stock Award, the recipient shall, with respect
to such shares, be and become a shareholder of the Company fully entitled to
receive dividends, to vote and to exercise all other rights of a shareholder
except to the extent otherwise provided in the Stock Award. Each Stock Award
shall be evidenced by a written instrument in such form as the Committee shall
determine, provided the Stock Award is consistent with the Plan and incorporates
it by reference.

        (e) All or part of a Stock Award may be designated as an Employment
Stock Award, as to which the shares so designated shall only be issued if the
Key Employee to whom such Stock Award has been granted meets the employment
terms and conditions specified by the Committee at the time such Stock Award is
granted.

        (f) All or part of a Stock Award may be designated as a Performance
Stock Award, as to which the shares so designated shall only be issued if
certain pre-established performance goals are met during the term of the grant.
The Committee may establish such performance goals in writing at the time the
Performance Stock Award is granted or it may establish such goals early in each
year during the term of the grant, provided it indicates, at the time of grant,
what portion of the Performance Stock Award will be available to be earned each
year during the term of the award based on each year’s performance goals. The
performance goals established by the Committee may be based, among other
factors, upon the attainment of specified earnings per share, return on asset or
asset management goals or upon the Company’s total return to shareholder ranking
relative to a pre-established comparator group of companies. Shares subject to a
Performance Stock Award granted to any individual whose compensation from the
Company is covered by Section 162(m) of the Code shall be issued only after the
Committee certifies in writing that the performance goals have been met.

Section 6. Options: Stock Incentives in the form of Options shall be subject to
the following provisions:

        (a) The price per share at which a share subject to an Option may be
purchased shall be determined by the Committee, but in no instance shall such
price be less than the Fair Market Value of a share of Common Stock on the date
such Option is granted.

        (b) Each Option shall expire at such time as the Committee may determine
on the date such Option is granted, but no later than ten years from the date
such Option is granted. The Committee may, at any time prior to the expiration
of the Option, extend its term for a period ending not later than ten years from
the date such Option is granted and any such extension shall not be deemed the
grant of a new or additional Option for any purpose under the Plan.

        (c) The Option may be exercised solely by the person to whom it is
granted, except as hereinafter provided in the case of such person’s death or
Disability. During the lifetime of the optionee, the Option and any rights and
privileges pertaining thereto shall not be transferred, assigned, pledged or
hypothecated in any way, whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process.

        (d) Each optionee must complete twelve months of continuous employment
with the Company or Subsidiary, or both, before any part of the Option may be
exercised by such optionee (subject to the provisions of paragraph (f) below).

        (e) After the completion of the required period of employment, the
Option may be exercised, in whole or in part, and from time to time, during the
balance of the term of the Option, subject to the terms and conditions specified
in the Option or by the Committee.

        (f) Unless otherwise determined by the Committee each Option (to the
extent then exercisable) shall terminate 90 days after the optionee shall
terminate employment with the Company and its Subsidiaries, except that if the
optionee shall die or become subject to a Disability while in the employ of the
Company or of a Subsidiary, then the Option shall be exercisable within such
period as shall be set forth in the Option, by the optionee or by such person or
persons as shall have acquired the optionee’s rights under the Option by will or
by the laws of descent and distribution, or by the optionee’s guardian,
conservator or similar legal representative, but not later than three years
after the date of death or Disability. In the event of the Retirement of the
optionee, if the optionee shall have completed at least twelve months of
continuous employment (or such shorter period as the Committee may determine)
then the Option shall be exercisable within such period as shall be set forth in
the Option but not later than three years after the date of Retirement (or such
longer period as the Committee may determine).

        (g) Shares purchased under the Option shall be paid for in full at the
time of the exercise of the Option as to such shares upon such terms as the
Committee may approve, including cash, secured or unsecured indebtedness, by
exchange for other property (including shares of Common Stock), by delivery of
irrevocable instructions to a financial institution to deliver promptly to the
Company the portion of sale or loan proceeds sufficient to pay the Option
exercise price, or otherwise.

        (h) The Committee may at any time and from time to time provide for the
payment to an optionee of Dividend Equivalents.

        (i) Except as otherwise provided in Section 10, in no event will the
Committee decrease the price per share at which a share subject to an Option may
be purchased after the date of grant or cancel outstanding Options and grant
replacement Stock Options or Stock Appreciation Rights with a lower purchase
price than that of the replaced Stock Options without first obtaining the
approval of the shareholders of the Company.

        (j) The Option agreements or Option grants authorized by the Plan may
contain such other provisions as the Committee shall deem advisable. Without
limiting the foregoing, if so authorized by the Committee and subject to such
terms and conditions as are specified in the Option or by the Committee, the
Company may, with the consent of the holder of the Option, and at any time or
from time to time, cancel all or a portion of the Option then subject to
exercise and discharge its obligation in respect of the Option either by payment
to the holder of an amount of money equal to the excess, if any, of the Fair
Market Value, at such time or times, of the shares subject to the portion of the
Option so cancelled over the aggregate purchase price of such shares, or by the
issuance or transfer to the holder of shares of Common Stock with the Fair
Market Value at such time or times equal to any such excess, or by a combination
of cash and shares. The number of shares of Common Stock subject to the Option,
or portion thereof, so cancelled shall, in the event that a payment of money or
transfer of shares is made by the Company in respect of such cancellation, be
charged against the maximum limitation set forth in paragraph (a) of Section 4
of the Plan.

        (k) Options may be granted under the Plan from time to time in
substitution for stock options held by employees of other corporations who are
about to become employees of the Company or a Subsidiary as the result of a
merger or consolidation of the employing corporation with the Company or a
Subsidiary, or the acquisition by the Company or a Subsidiary of the assets of
the employing corporation, or the acquisition by the Company or a Subsidiary of
stock of the employing corporation as the result of which it becomes a
Subsidiary. The terms and conditions of the substitute options so granted may
vary from the terms and conditions set forth in this Section 6 to such extent as
the Committee at the time of grant may deem appropriate to conform, in whole or
in part, to the provisions of the options in substitution for which they are
granted.

Section 7. Stock Appreciation Rights:

        (a) Stock Appreciation Rights may be granted in connection with any
Option granted under the Plan, either at the time of the grant of such Option or
at any time thereafter during the term of the Option, or may be granted
independently of the grant of an Option.

        (b) If granted in connection with an Option, Stock Appreciation Rights
shall entitle the holder of the related Option, upon surrender of the Option, or
any portion thereof, to exercise the Stock Appreciation Rights, to the extent
unexercised, and to receive a number of shares of Common Stock, or cash,
determined pursuant to paragraph (c) (iii) of this Section 7. Such Option shall,
to the extent so surrendered, thereupon cease to be exercisable. If granted
independently of an Option, Stock Appreciation Rights shall entitle the holder
of the Stock Appreciation Rights to receive a number of shares of Common Stock,
or cash, determined pursuant to paragraph (c) (iii) of this Section 7.

        (c) Stock Appreciation Rights shall be subject to the following terms
and conditions and to such other terms and conditions not inconsistent with the
Plan as shall from time to time be approved by the Committee:

                (i) If granted in connection with an Option, Stock Appreciation
Rights shall be exercisable at such time or times and to the extent, but only to
the extent, that the Option to which they relate shall be exercisable, except
that, at the time of granting such Stock Appreciation Rights, the Committee may
provide that the period during which such Stock Appreciation Rights may be
exercised shall expire prior to the expiration of the period during which the
related Option may be exercised. If granted independently of an Option, Stock
Appreciation Rights shall be exercisable at such time or times as shall be
determined by the Committee at the time of the grant of the Stock Appreciation
Rights but, unless otherwise determined by the Committee, in no event later than
the date the employment of the holder of the Stock Appreciation Rights shall
have terminated other than by reason of death, Disability or Retirement. In the
event of termination of employment by reason of death or Disability, Stock
Appreciation Rights shall be exercisable for such period as the Committee may
specify at the time of granting of the Stock Appreciation Rights, but in no
event later than three years after such termination of employment by the holder
of the Stock Appreciation Rights or by the beneficiary designated pursuant to
paragraph (1) of Section 13, and in the case of Retirement, no later than three
years after the date of such Retirement. Unless otherwise determined by the
Committee, each Stock Appreciation Right shall terminate if and when the holder
thereof shall terminate employment with the Company and its Subsidiaries for
reasons other than the death, Disability or Retirement of such holder.

                (ii) Stock Appreciation Rights shall in no event be exercisable
unless and until the holder of the Stock Appreciation Rights shall have
completed at least twelve months of continuous service with the Company or a
Subsidiary, or both, immediately following the date upon which the Stock
Appreciation Rights shall have been granted.

                (iii) Upon exercise of Stock Appreciation Rights, the holder
thereof shall be entitled to receive a number of shares equal in Fair Market
Value on the date of exercise to the amount by which the Fair Market Value of
one share of Common Stock on the date of such exercise shall exceed the Fair
Market Value of a share of Common Stock on the date of grant of such Stock
Appreciation Rights multiplied by the number of shares in respect of which the
Stock Appreciation Rights shall have been exercised. The Company may determine,
by action of the Committee, to settle all or any part of its obligation arising
out of an exercise of Stock Appreciation Rights by the payment of cash equal to
the aggregate value of shares of Common Stock (or a fraction of a share) that it
would otherwise be obligated to deliver under the preceding sentence of this
paragraph (c) (iii) of Section 7.

        (d) To the extent that Stock Appreciation Rights shall be exercised, an
Option in connection with which such Stock Appreciation Rights shall have been
granted shall be deemed to have been exercised for the purpose of the maximum
limitation set forth in the Plan under which such Option shall have been
granted. In the case of Stock Appreciation Rights granted independently of an
Option, the number of shares of Common Stock in respect of which such Stock
Appreciation Rights shall be exercised shall be charged against the maximum
limitation set forth in paragraph (a) of Section 4.

        (e) If so directed by the Committee at any time and from time to time,
the grant of Stock Appreciation Rights may provide for payment of Dividend
Equivalents to the holder of the Stock Appreciation Rights.

        (f) Stock Appreciation Rights may provide that, upon exercise of such
Stock Appreciation Rights, the shares or cash, as the case may be, which the
holder of such Stock Appreciation Rights shall be entitled to receive, shall be
distributed or paid in such installments and over such number of years as the
Committee may direct, with distribution or payment of each such installment
contingent upon continued services of the employee to the Company or a
Subsidiary, or both (except for death, Disability, Retirement or termination of
employment by the Company or with its consent), to the time for distribution or
payment of such installment.

        (g) Except as otherwise provided in Section 10, in no event will the
Committee, for purposes of a Stock Appreciation Right, decrease the Fair Market
Value of a share of Common Stock on the date of grant of a Stock Appreciation
Right after the date of grant or cancel outstanding Stock Appreciation Rights
and grant replacement Options or Stock Appreciation Rights with a lower Fair
Market Value of a share of Common Stock on the date of grant.

Section 8. Dividend Equivalents:

        A grant of Dividend Equivalents shall be made subject to such terms and
conditions as the Committee may determine, and may be awarded only in connection
with a Stock Incentive granted under Section 5, 6 or 7. Dividend Equivalents may
be awarded either at the time of grant of a Stock Incentive or at any time
thereafter during the term of the Stock Incentive. Dividend Equivalents may be
payable or credited either in cash, shares of Common Stock, or in Common Stock
Equivalents. If credited in Common Stock or in Common Stock Equivalents, they
shall be credited at the Fair Market Value of a share of Common Stock on the day
of such crediting. The Committee may provide that any amounts representing
dividends earned by Common Stock Equivalents may either be paid currently or
credited in cash or in Common Stock or that they may be represented by further
Common Stock Equivalents, or any combination thereof. The Committee may provide
that when Common Stock Equivalents shall become payable to the holder, they may
be paid in cash or in shares of Common Stock, or a combination of both. To the
extent that any payment to the holder with respect to Dividend Equivalents is
made in shares of Common Stock, the number of shares of Common Stock used for
such payment shall be charged against the maximum limitation set forth in
paragraph (a) of Section 4.

Section 9. Outside Directors’ Options:

        (a) On the date of the first Board of Directors meeting after each
annual general meeting of the shareholders through 2003, each Outside Director
shall automatically be granted Options to purchase 2,250 shares of Common Stock.
In the event an adjustment is made under the provisions of Section 10 in the
outstanding unexercised Options granted to Outside Directors hereunder, a
similar adjustment shall be made in the number of Options to be granted to
Outside Directors subsequent to the effectiveness of such adjustment.
Notwithstanding the foregoing, Options shall not be granted under the Plan to an
Outside Director who on the date referred to above in this paragraph (a) of
Section 9 is awarded Options under another Incentive Stock Plan of the Company.

        (b) The price at which each share of Common Stock covered by Options
granted to Outside Directors may be purchased shall be the Fair Market Value of
the Common Stock on the date the Options are granted.

        (c) Options granted to Outside Directors hereunder shall be fully vested
on the date of grant and shall become exercisable on the first anniversary of
such date of grant. Such Options may be exercised by the Outside Director during
the period that the Outside Director remains a member of the Board and for a
period of five years following retirement or resignation, provided that in no
event shall any such Option be exercisable more than ten years after the date of
grant.

        (d) In the event of the death of an Outside Director, the Options shall
be exercisable only within the three years next succeeding the date of death,
and then only by the executor or administrator of the Outside Director’s estate
or by the person or persons to whom the Outside Director’s rights under the
Options shall pass by the Outside Director’s will or the laws of descent and
distribution, provided that in no event shall the Option be exercisable more
than ten years after the date of grant.

        (e) Except as expressly provided in this Section 9, Options granted to
Outside Directors shall be subject to the terms and conditions of Section 6
regarding the terms of Options and to the other relevant provisions of the Plan.

Section 10. Adjustment and Change in Control Provisions:

        (a) In the event that any recapitalization, reclassification, split-up
or consolidation of shares of Common Stock shall be effected, or the outstanding
shares of Common Stock are, in connection with a merger or consolidation of the
Company or a sale by the Company of all or a part of its assets, exchanged for a
different number or class of shares of stock or other securities of the Company
or for shares of the stock or other securities of any other corporation, or new,
different or additional shares of other securities of the Company or of another
corporation are received by the holders of Common Stock or any distribution is
made to the holders of Common Stock other than a cash dividend, (i) the number
and class of shares or other securities that may be issued or transferred
pursuant to Stock Incentives, (ii) the number and class of shares or other
securities which have not been issued or transferred under outstanding Stock
Incentives, (iii) the purchase price to be paid per share under outstanding
Options and other Stock Incentives, (iv) the Fair Market Value of a share of
Common Stock on the date of grant of outstanding Stock Appreciation Rights, (v)
the dates or events upon which Options and Stock Appreciation Rights may be
exercised, which may, in appropriate instances, be related to specific dates or
events under any of the aforesaid actions, and (vi) the price to be paid per
share by the Company or a Subsidiary for shares or other securities issued or
transferred pursuant to Stock Incentives which are subject to a right of the
Company or a Subsidiary to reacquire such share or other securities, shall in
each case be equitably adjusted. In addition, the Committee may, in its
discretion, make the adjustments described above in this paragraph (a) of
Section 10 in the event the Company pays a cash dividend in respect of the
Common Stock other than a regular quarterly dividend.

        (b) Notwithstanding any other provision of the Plan to the contrary (and
notwithstanding any requirement that conditions the receipt of benefits of a
Stock Incentive granted hereunder on the completion of a specified period of
employment by the holder thereof or on the attainment of certain performance
goals by the Company or any group, Subsidiary or division thereof), in the event
of a Change in Control of the Company the holders of Stock Incentives
outstanding as of the date of the occurrence of the Change in Control of the
Company shall have the right to surrender such Stock Incentives within the
60-day period following the occurrence of the Change in Control of the Company
and to receive cash as consideration for such surrender in accordance with the
following:

                (i) A holder of a Stock Award being surrendered shall be
entitled to the amount equal to the highest Fair Market Value of one share of
Common Stock during the 60 days preceding the date on which the Change in
Control of the Company occurs, multiplied by the number of shares in respect of
which the Stock Award shall have been surrendered.

                (ii) A holder of Options being surrendered shall be entitled to
the amount by which the highest Fair Market Value of one share of Common Stock
during the 60 days preceding the date on which the Change in Control of the
Company occurs exceeds the exercise price of one share of Common Stock subject
to such Option, multiplied by the number of shares in respect of which the
Option shall have been surrendered.

                (iii) The holder of Stock Appreciation Rights being surrendered
shall be entitled to the amount by which the highest Fair Market Value of one
share of Common Stock during the 60 days preceding the date on which the Change
in Control occurs exceeds the Fair Market Value of one share of Common Stock on
the date of grant of such Stock Appreciation Rights (as adjusted, if applicable
under the terms of the Plan), multiplied by the number of shares in respect of
which the Stock Appreciation Rights shall have been surrendered. Stock
Appreciation Rights granted in connection with the grant of Options may be
surrendered only if surrendered together with the surrender of the related
Options and the holder thereof shall be entitled to the payment described in
this subparagraph (iii) only.

                (iv) All payments to be made pursuant to this paragraph (b) of
Section 10 shall be made within ten days of the delivery of written notice of
such surrender by the holder to the Company.

Section 11. Term: The Plan shall be deemed adopted and shall become effective on
the date it is approved by the shareholders of the Company. No Stock Incentives
shall be granted under the Plan after May 31, 2007.

Section 12. Administration:

        (a) The Plan shall be administered by the Committee which shall consist
of not less than three directors of the Company designated by the Board;
provided, however, that no director shall be designated as or continue to be a
member of the Committee, unless such director shall be (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Act (or any successor rule
or regulation), (ii) an “outside director” within the meaning of Section 162(m)
of the Code and the regulations promulgated thereunder (or any successor
provisions, rules or regulations) and (iii) an independent director under the
rules of The New York Stock Exchange.

        (b) The Committee shall have full authority to act for the Company under
the Plan, except the authority to amend or discontinue the Plan, which power
shall be solely that of the Board.

        (c) The Committee may establish such rules and regulations not
inconsistent with the provisions of the Plan as it deems necessary to determine
eligibility to participate in the Plan and for the proper administration of the
Plan, and may amend or revoke any rule or regulation so established. The
Committee may make such determinations and interpretations under or in
connection with the Plan as it deems necessary or advisable. All such rules,
regulations, determinations and interpretations shall be binding and conclusive
upon the Company, its Subsidiaries, its shareholders and all employees, and upon
their respective legal representatives, beneficiaries, successors and assigns
and upon all other persons claiming under or through any of them.

        (d) Any action required or permitted to be taken by the Committee under
the Plan shall require the affirmative vote of a majority of all the members of
the Committee. The Committee may act by written determination instead of by
affirmative vote at a meeting, provided that any written determination shall be
signed by all of the members of the Committee, and any such written
determination shall be as fully effective as a unanimous vote at a meeting.

        (e) Members of the Committee acting under the Plan shall be fully
protected in relying in good faith upon the advice of counsel and shall incur no
liability except for gross negligence or willful misconduct in the performance
of their duties.

Section 13. General Provisions:

        (a) With respect to any shares of Common Stock issued or transferred
under any provision of the Plan, such shares may be issued or transferred
subject to such conditions, in addition to those specifically provided in the
Plan, as the Committee may direct and, without limiting the generality of the
foregoing, provision may be made in the grant of Stock Incentives that shares
issued or transferred upon their grant or exercise shall be subject to
forfeiture upon failure to comply with conditions and restrictions imposed in
the grant of such Stock Incentives.

        (b) The Committee may fix a uniform date, within any specified period,
either before or after the date so fixed, as of which any exercise of an Option
or Stock Appreciation Rights shall be deemed to be effective.

        (c) The Committee may, in its discretion, in the event of termination of
employment with the consent of the Company or the death, Retirement or
Disability of the holder of a Stock Incentive, reduce the period of employment
required before such Stock Incentive may be exercised.

        (d) In the event of the termination of employment with the consent of
the Company of an optionee or a Key Employee who is a holder of Stock
Appreciation Rights, other than by death, Retirement or Disability, the
Committee may extend the period during which such Options or Stock Appreciation
Rights may be exercised after the date of termination of employment but not
beyond the expiration date of the term of the Options or Stock Appreciation
Rights.

        (e) Whether an authorized leave of absence or an absence for military or
government service shall constitute termination of employment or interruption of
required additional continuous employment for the purpose of the Plan shall be
determined by the Committee.

        (f) Nothing in the Plan nor in any instrument executed pursuant thereto
shall confer upon any employee any right to continue in the employ of the
Company or any Subsidiary or shall affect the right of the Company or of a
Subsidiary to terminate the employment of any employee with or without cause.

        (g) No shares of Common Stock shall be issued or transferred pursuant to
a Stock Incentive unless and until all legal requirements applicable to the
issuance or transfer of such shares have, in the opinion of counsel to the
Company, been complied with. In connection with any such issuance or transfer,
the person acquiring the shares shall, if requested by the Company, give
assurances satisfactory to counsel to the Company that the shares are being
acquired for investment and not with a view to resale or distribution thereof
and assurances in respect of such other matters as the Company or a Subsidiary
may deem desirable to assure compliance with applicable legal requirements.

        (h) No holder of a Stock Incentive (individually or as a member of a
group), and no beneficiary or other person claiming under or through such
holder, shall have any right, title or interest in or to any shares of Common
Stock allocated or reserved for the purposes of the Plan or subject to any Stock
Incentive except as to such shares of Common Stock, if any, as shall have been
issued or transferred to such individual.

        (i) The Company or a Subsidiary may, with the approval of the Committee,
enter into an agreement or other commitment to grant a Stock Incentive in the
future to a person who is or will be a Key Employee at the time of grant, and,
notwithstanding any other provision of the Plan, any such agreement or
commitment shall not be deemed the grant of a Stock Incentive until the date on
which the Committee takes action to implement such agreement or commitment.

        (j) In the case of a grant of a Stock Incentive to any employee of a
Subsidiary, such grant may, if the Committee so directs, be implemented by the
Company issuing or transferring the shares, if any, covered by the Stock
Incentive to the Subsidiary, for such lawful consideration as the Committee may
specify, upon the condition or understanding that the Subsidiary will transfer
the shares to the employee in accordance with the terms of the Stock Incentive
specified by the Committee pursuant to the provisions of the Plan.
Notwithstanding any other provision hereof, such Stock Incentive may be issued
by and in the name of the Subsidiary and shall be deemed granted on the date it
is approved by the Committee, on the date it is delivered by the Subsidiary, or
on such other date between such two dates, as the Committee shall specify.

        (k) The Company or a Subsidiary may make such provisions as it may deem
appropriate for the withholding of any taxes which the Company or Subsidiary
determines it is required to withhold in connection with any Stock Incentive.

        (1) No Stock Incentive and no rights under the Plan, contingent or
otherwise, shall be assignable or subject to any encumbrance, pledge or charge
of any nature except that, under such rules and regulations as the Committee may
establish, a beneficiary may be designated in respect of a Stock Incentive in
the event of the death of the holder of such Stock Incentive and except that if
such beneficiary shall be the executor or administrator of the estate of the
holder of such Stock Incentive, any rights in respect of such Stock Incentive
may be transferred to the person or persons or entity (including a trust)
entitled thereto under the will of the holder of such Stock Incentive or, in the
case of intestacy, under the laws relating to intestacy. A Stock Incentive shall
be exercisable during the lifetime of the holder thereof only by the holder or
by the holder’s guardian, conservator or similar legal representative.

        (m) Nothing in the Plan is intended to be a substitute for, or shall
preclude or limit the establishment or continuation of, any other plan, practice
or arrangement for the payment of compensation or fringe benefits to employees
generally, or to any class or group of employees, which the Company or any
Subsidiary now has or may hereafter lawfully put into effect, including, without
limitation, any retirement, pension, insurance, stock purchase, incentive
compensation or bonus plan.

        (n) The place of administration of the Plan shall conclusively be deemed
to be within the State of New Jersey and the validity, construction,
interpretation and administration of the Plan and of any rules and regulations
or determinations or decisions made thereunder, and the rights of any and all
persons having or claiming to have any interest therein or thereunder, shall be
governed by, and determined exclusively and solely in accordance with, the laws
of the State of New Jersey. Without limiting the generality of the foregoing,
the period within which any action must be commenced arising under or in
connection with the Plan, or any payment or award made or purportedly made under
or in connection therewith, shall be governed by the laws of the State of New
Jersey, irrespective of the place where the act or omission complained of took
place and of the residence of any party to such action and irrespective of the
place where the action may be brought.

Section 14. Amendment or Discontinuance of Plan:

        (a) The Plan may be amended by the Board at any time; provided, however,
that, without the approval of the shareholders of the Company, no amendment
shall be made which (i) increases the aggregate number of shares of Common Stock
that may be issued or transferred pursuant to Stock Incentives as provided in
paragraph (a) of Section 4, (ii) amends the provisions of paragraph (a) of
Section 12 with respect to the eligibility of the members of the Committee,
(iii) permits any person to be granted a Stock Incentive who is not at the time
of such grant a Key Employee or an Outside Director, (iv) amends Section 11 to
extend the term of the Plan, or (v) amends this Section 14.

        (b) The Board may by resolution adopted by a majority of the entire
Board discontinue the Plan.

        (c) No amendment or discontinuance of the Plan shall adversely affect
any Stock Incentive theretofore granted without the consent of the holder
thereof.